Davis, J.,
(after stating the case). Was there error in his Honor’s refusal to charge as requested or in the charge given ? If the killing be proved, the onus is thrown upon the defendant to mitigate or excuse the act. To do this he must show, either by direct or circumstantial evidence, the mitigating facts or circumstances. It is not pretended that there was any direct evidence in this case to mitigate the offence, but the counsel who was assigned to defend the prisoner, and who, it is but just to say, has faithfully and ably discharged his duty, insisted that, as the evidence was all circumstantial, *656the evidence of the scuffle and the fact that no deadly weapon was used are circumstances from which the jury might infer that there was a sudden quarrel, and that the killing was without malice, and that the questions of motive and malice were improperly taken from the jury by his Honor’s charge.
The case of the State v. Rash, 12 Ired., 382, is relied on by defendant’s counsel, but we fail to see its bearing upon this case. It is true, as was held in that case, that all the circumstances, for as well as against the prisoner, must be taken together and not separately. All the circumstances taken and considered together must constitute a chain leading to the fact. In this case there was a chain of circumstances strong and, we may say, conclusively, leading to the fact that the prisoner killed the deceased.
The killing having been proved, and the burden shifted to the prisoner to mitigate or excuse the homicide, he must do so either by direct proof or by a chain of circumstances. It is not claimed that there was any direct proof, and there was not only no chain of circumstances tending to mitigate the crime, but there was not a single link of a chain; for the single circumstance upon which he relies — the signs indicating a scuffle — is just as consistent, and in this case more so, with the fact that the deceased was struggling for her life against a brutal attack, as that there was a sudden quarrel and affray; it could, at the most, raise only a conjecture of a fact, which it was incumbent upon the prisoner to prove. It was not even a link, when the law required a chain of circumstances.
In the case of State v. Haywood, Phil., 376, there was no evidence of any quarrel or ill-will on the part of the accused toward the deceased. It was in evidence that the lock of the gun with which the homicide was committed was out of order and the hammer would not stand half-cocked, and the prisoner, when arrested, made the declaration that he did not know that the gun was loaded. It was held that this, *657standing alone, was no evidence of manslaughter by accidental killing, as was insisted for the defendant.
In State v. Smith, 77 N. C., 488, it is said: “Homicide is murder unless it be attended with extenuating circumstances, which must appear to the satisfaction of the jury; and if th e jury are left in doubt on this point, it is still murder.”
In this case before us there is no evidence, and no aspect in which the evidence can be viewed, that presents the question of manslaughter. Upon the evidence it was “murder or nothing.”
The chain of circumstances led conclusively to the fact that the prisoner killed the deceased. It was murder, and there is no error.
Affirmed.